Citation Nr: 0937005	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for chronic nutritional 
deficiency, to include as secondary to service-connected 
disabilities.

2.	Entitlement to service connection for chronic substance 
abuse, to include as secondary to service-connected 
disabilities.

3.	Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected disabilities.

4.	Entitlement to service connection for a musculoskeletal 
disorder, to include as secondary to service-connected 
disabilities.

5.	Entitlement to service connection for a chronic 
neurological disorder, to include as secondary to service-
connected disabilities.

6.	Entitlement to service connection for a chronic 
respiratory disorder, to include as secondary to service-
connected disabilities.

7.	Entitlement to service connection for a chronic 
cardiovascular disorder, to include as secondary to 
service-connected disabilities.

8.	Entitlement to service connection for a chronic 
gastrointestinal disorder, to include as secondary to 
service-connected disabilities.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This case was brought before the Board in April 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.

The issues of service connection for diabetes mellitus, 
chronic substance abuse, musculoskeletal disorder, chronic 
neurological disorder, chronic respiratory disorder, chronic 
cardiovascular disorder and chronic gastrointestinal disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

The competent evidence of record fails to indicate the 
Veteran is currently diagnosed with a chronic disorder 
resulting in a nutritional deficiency.


CONCLUSION OF LAW

A chronic nutritional deficiency is not proximately due to or 
aggravated by the Veteran's service connected disabilities.  
38 U.S.C.A. §§ 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification 
through November 2003 and May and July 2008 VCAA notice 
letters.  These letters advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May and July 2008 VCAA letters provided such 
notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service treatment records and reports identified by 
the Veteran have also been obtained.  The appellant has not 
identified any additional VA or private medical records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was 
afforded a VA examination in June 2008.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  When aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains he suffers from a chronic nutritional 
deficiency as secondary to his service-connected 
posttraumatic stress disorder (PTSD).  In relation to his 
claim, the Veteran was provided a VA examination in June 
2008.  After physically examining the Veteran and reviewing 
the claims folder, the VA examiner noted there were no 
nutritional deficiencies found.  In fact, the Board observes 
that, at the June 2008 VA examination, the Veteran indicated 
he was unaware of any nutritional deficiencies and denied any 
symptoms of unexplained weight loss, eating disorder or other 
symptoms of a nutritional deficiency.  Finally, the Board 
notes there is no other competent evidence of record to 
indicate the Veteran currently suffers from a nutritional 
deficiency or a chronic disorder resulting in such symptoms.

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic disability resulting in a 
nutritional deficiency.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such a disorder, and all evidence 
included in the record weighs against granting the Veteran's 
claim.


ORDER

Service connection for a chronic nutritional deficiency is 
denied.


REMAND

The Veteran seeks entitlement to service connection for 
chronic substance abuse, specifically alcohol abuse, a 
musculoskeletal disorder, and a number of other disorders as 
secondary to service-connected PTSD.  Initially, the Board 
observes that Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed after October 31, 1990, [as in the instant case] 
payment of compensation for a disability that is a result of 
a Veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Court indicated that Veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a Veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Id.

With respect to the Veteran's secondary service connection 
claim for substance abuse, he was provided a VA mental health 
examination in July 2008.  After examining the Veteran and 
reviewing the claims folder, the VA psychiatrist diagnosed 
the Veteran with PTSD and alcohol dependence, in sustained 
remission.  Further, the VA examiner noted that the Veteran 
has abstained from alcohol since July 1990.  Finally, the VA 
examiner opined that, at the time the Veteran was consuming 
alcohol in the early 1950s to July 1990, it is more likely 
than not that his chronic substance abuse was proximately due 
to his service-connected PTSD.

In light of the July 2008 VA examination report, the Board 
finds that further development is necessary before it may 
render a decision.  Specifically, as the Board is precluded 
from reaching its own unsubstantiated medical conclusions and 
is instead bound by the medical evidence of record on these 
matters, a medical determination is required as to whether 
the Veteran currently suffers from a chronic substance abuse 
disability. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(when the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions).  In the instant case, as noted 
above, the July 2008 VA examination report indicates an Axis 
I diagnosis of alcohol dependence.  However, as the Veteran's 
alcohol dependence has been in full, sustained remission 
since July 1990, a period of nearly twenty years, it is 
unclear whether a disability currently exists.

With respect to the Veteran's claim of service connection for 
a musculoskeletal disorder, also as secondary to his service-
connected PTSD, the Board observes the Veteran was provided a 
VA examination in June 2008.  While the VA examiner opined 
that the Veteran's current disabilities, including 
degenerative osteoarthritic changes of the bilateral AC 
joints of the shoulders, right wrist and cervical spine, are 
not etiologically related to his PTSD, the Board observes the 
VA examiner did not address the Veteran's contentions 
regarding these disabilities.  Specifically, the Veteran 
contends that these conditions are a result of injuries 
sustained while suffering a nightmare and/or flashback due to 
his PTSD.  Once VA undertakes the effort to provide an 
examination when developing a service connection claim VA 
must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As the June 2008 VA examination report 
does not address the Veteran's contentions regarding his 
current musculoskeletal disabilities, he should be provided a 
new VA examination on remand.

Finally, with respect to the Veteran's other service 
connection claims on appeal, the Board observes he has 
asserted each as secondary to his service-connected PTSD or, 
in the alternative, to his substance abuse disability.  As 
such, should it be determined on remand that a current 
chronic substance abuse disability exists, the Veteran should 
be provided a VA examination to determine whether the other 
claimed disabilities on appeal are proximately due to, or 
have been chronically worsened by, his substance abuse 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the nature and etiology 
of any musculoskeletal disorder.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the Veteran, the examiner 
should address the following:

a.	Does the Veteran currently suffer 
from a chronic musculoskeletal 
disorder.

b.	For each disability identified in 
(a) above, the examiner should 
specify the nature of the current 
disorder and answer whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the disorder:

i.	is proximately due to the 
Veteran's service-connected 
PTSD, to include any injury 
incurred while the Veteran 
was experiencing a nightmare 
or flashback in connection 
with his PTSD;

ii.	has been aggravated beyond 
its normal progression by the 
Veteran's service-connected 
PTSD, to include whether any 
injury incurred while the 
Veteran was experiencing a 
nightmare or flashback in 
connection with his PTSD.

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	Forward the Veteran's claims file to an 
appropriate VA mental health 
professional for the purpose of 
obtaining a medical opinion to 
determine whether the Veteran currently 
suffers a chronic substance abuse 
disability.  The entire claims file, 
including this remand, must be made 
available to the examiner for review, 
and the medical opinion should reflect 
that such review was accomplished.  
After reviewing the record, the 
examiner should opine as to whether it 
is at least as likely as not that the 
Veteran currently suffers a chronic 
substance abuse disability.  A detailed 
rationale should be provided for all 
opinions.  If no opinion can be offered 
on a medically scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the medical 
opinion, with an explanation as to why 
this is so.

3.	If, and only if, it is determined the 
Veteran suffers from a current chronic 
substance abuse disorder, schedule the 
Veteran for a VA examination for the 
purpose of determining the etiology of 
any diabetes mellitus, musculoskeletal 
disorder, neurological disorder, 
including headaches, respiratory 
disorder, cardiovascular disorder and 
gastrointestinal disorder.  The entire 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the Veteran, the examiner 
should address the following:

a.	whether the Veteran's diabetes 
mellitus is proximately due to, 
and/or has been chronically 
worsened by, the Veteran's chronic 
substance abuse disorder;

b.	whether the Veteran's 
musculoskeletal disorder(s) is 
proximately due to, and/or has 
been chronically worsened by, the 
Veteran's chronic substance abuse 
disorder;

c.	whether the Veteran's neurological 
disorder, to include headaches, is 
proximately due to, and/or has 
been chronically worsened by, the 
Veteran's chronic substance abuse 
disorder;

d.	whether the Veteran's respiratory 
disorder is proximately due to, 
and/or has been chronically 
worsened by, the Veteran's chronic 
substance abuse disorder;

e.	whether the Veteran's 
cardiovascular disorder is 
proximately due to, and/or has 
been chronically worsened by, the 
Veteran's chronic substance abuse 
disorder;

f.	whether the Veteran's 
gastrointestinal disorder is 
proximately due to, and/or has 
been chronically worsened by, the 
Veteran's chronic substance abuse 
disorder;

A detailed rationale should be provided 
for all opinions.  If no opinion can be 
offered on a medically scientific basis 
and without invoking processes related 
to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


